Citation Nr: 1445037	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  09-24 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD) and cognitive disorder due to traumatic brain injury (TBI), rated as 50 percent disabling from May 1, 2007, to October 22, 2008. 

2.  Entitlement to an increased initial evaluation for cognitive impairment and other residuals of TBI not otherwise classified, rated as 40 percent disabling for the period from October 23, 2008, to January 17, 2011, and as 70 percent disabling from January 18, 2011. 

3.  Entitlement to an increased initial evaluation for PTSD, rated as 50 percent disabling for the period from October 23, 2008, to June 14, 2010, and as 70 percent disabling from June 15, 2010. 

4.  Entitlement to an increased initial evaluation for slow speech due to TBI, rated as 30 percent disabling for the period from May 1, 2007, to May 26, 2009, and as noncompensable from May 27, 2009. 

5.  Entitlement to an increased initial evaluation for intervertebral disc syndrome (IVDS) without degenerative joint disease (DJD) of the lumbar spine, rated as 10 percent disabling for the period from May 1, 2007, to January 17, 2011, and as 20 percent disabling from January 18, 2011. 

6.  Entitlement to an initial evaluation in excess of 20 percent for sciatic nerve deficiency of the left leg due to IVDS of the lumbar spine.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) during the period prior to October 3, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 1979, from January 1983 to January 1987, from January 1991 to August 1991, from January 1992 to March 1992, from January 1997 to October 1997, and from September 2001 to April 2007.  His awards and decorations include the Purple Heart.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In pertinent part, the November 2007 rating decision granted service connection for the following: PTSD and cognitive disorder due to TBI with a 50 percent rating; slow speech due to TBI with a 30 percent rating; sciatic nerve deficiency of the left leg due to IVDS of the lumbar spine with a 10 percent rating; and IVDS without DJD of the lumbar spine with a 10 percent rating.  The effective date of these awards was May 1, 2007, the date following the Veteran's discharge from active duty service.  

In April 2009, the Veteran requested reevaluation of his residuals of TBI under the criteria that had been established in October 2008.  In an August 2009 rating decision, the Roanoke RO granted a separate 40 percent rating for cognitive impairment and other residuals of TBI not otherwise classified, effective October 23, 2008, the date on which the regulations pertaining to TBI were amended.  The RO also decreased the 30 percent rating assigned for slow speech due to TBI to zero percent (or noncompensable), effective May 27, 2009.  The Veteran thereafter perfected an appeal.  

In May 2010, a hearing was held at the Board's Central Office in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  The Board remanded the claims numbered one through six as listed on the title page in December 2010.  

The Veteran filed a claim for entitlement to a TDIU in July 2011.  In a February 2012 rating decision, the Appeals Management Center (AMC) granted that claim effective October 3, 2011.  The AMC also increased the rating assigned for PTSD to 70 percent, effective June 15, 2010; the rating assigned to cognitive impairment and other residuals of TBI not otherwise classified to 70 percent, effective January 18, 2011; and the rating assigned to IVDS without DJD of the lumbar spine to 20 percent, effective January 18, 2011.  The Board also notes that the AMC granted entitlement to special monthly compensation (SMC) based on the housebound criteria, effective October 3, 2011.  

Despite the increased ratings granted by the AMC for the service-connected PTSD, cognitive impairment and other residuals of TBI not otherwise classified, and IVDS without DJD of the lumbar spine, the Veteran's appeal concerning these claims remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Board remanded the claims as listed on the title page in October 2012.  As noted then, since the Veteran has repeatedly contended that he became too disabled to work on July 12, 2011, the issue of entitlement to a TDIU prior to October 3, 2011, remains on appeal.

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The Board referred the issues of entitlement to service connection for a headache disorder due to TBI and entitlement to service connection for dizziness due to TBI in December 2010 and October 2012.  These issues have still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Since the Board does not have jurisdiction over them, they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  This is especially important given that the Schedule of Ratings for Neurological Conditions and Convulsive Disorders, Residuals of TBI, stipulates that any subjective residual of TBI with a distinct diagnosis that may be evaluated under another diagnostic code should be separately evaluated.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8045.  

In March 2013, the Veteran submitted a statement in which he questions how his retroactive pay under the Combat-Related Special Compensation (CRSC) payments was calculated.  The Board notes that it appears the Veteran may also be seeking clarification as to why his combined 100 percent rating was effective in June 2010 rather than May 2007.  To the extent this statement is in references to retroactive pay under CRSC, that issue is referred to the AOJ for appropriate action.  To the extent that the statement is in reference to the Veteran's belief that he should have a combined 100 percent schedular rating going back to the date on which service connection for his disabilities was established, that question is part and parcel of the issues currently before the Board.  More simply, if the Board determines that ratings in excess of those currently assigned prior to June 22, 2010, when the Veteran's combined schedular evaluation rose to 100 percent, are warranted, that may result in a combined rating in excess of the 90 percent combined rating the Veteran was in receipt of between May 1, 2007, and June 21, 2010.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is needed in this case as it pertains to the claims remaining before the Board on appeal.  

Review of the Veteran's VA treatment records located in Virtual VA and obtained since the Board remanded the claims in October 2012 reveals that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2013).

Review of these records also reveals that the Veteran has sought treatment at two private facilities, to include Walter Reed National Military Medical Center, where he underwent a spinal fusion in August 2013, and Sibley Memorial Hospital.  On remand, efforts should be made to obtain records from these private facilities.  

The Board remanded the claim for entitlement to an increased initial evaluation for PTSD and cognitive disorder due to traumatic brain injury TBI, rated as 50 percent disabling for the period from May 1, 2007, to October 22, 2008, in order to obtain a retrospective medical opinion ascertaining the severity of the combined effects of the Veteran's PTSD and his TBI-related cognitive disorder from May 1, 2007 to October 22, 2008.  While the Board acknowledges that several VA examinations were scheduled, to which the Veteran failed to appear, there is no indication from review of the paper and electronic records that VA attempted to obtain the requested opinion.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Obtaining a retrospective medical opinion to ascertain the severity of the combined effects of the Veteran's PTSD and his TBI-related cognitive disorder from May 1, 2007 to October 22, 2008, must be accomplished on remand.  

As noted in the Introduction, the Veteran has been in receipt of a combined 100 percent schedular evaluation since June 22, 2010.  He was also granted entitlement to a TDIU and to SMC, both effective October 3, 2011.  Given that the Veteran will not be entitled to additional pay for any disability whose schedular rating is increased effective June 22, 2010, or later, to include the service-connected cognitive impairment and other residuals of TBI not otherwise classified, and the IVDS without DJD of the lumbar spine, both of which are currently before the Board for appellate review, the Veteran should consider whether pursuing his appeal concerning these claims is necessary.  On remand, the RO should so inform him of the fact that he will not be entitled to additional pay as of June 22, 2010, or later.  

As the claims are being remanded for the foregoing reasons, additional VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter giving him the opportunity to withdraw his appeal concerning any claim for which he seeks a higher schedular rating effective June 22, 2010, or later, when his combined schedular rating became 100 percent.  The RO should explain that the Veteran will not be entitled to additional pay for any disability whose schedular rating is increased effective June 22, 2010, or later, to include the service-connected cognitive impairment and other residuals of TBI not otherwise classified, and the IVDS without DJD of the lumbar spine, both of which are currently before the Board for appellate review.  

2.  Make arrangements to obtain the Veteran's private treatment records from Walter Reed National Military Medical Center, where he underwent a spinal fusion in August 2013, and from Sibley Memorial Hospital.  

3.  Obtain the Veteran's treatment records from the VA Medical Center in Washington, D.C., dated since September 2013.  

4.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits. If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

5.  Make arrangements with an appropriate VA medical facility to obtain a retrospective medical opinion ascertaining the severity of the combined effects of the Veteran's PTSD and his TBI-related cognitive disorder from May 1, 2007, to October 22, 2008.  The reviewer must be provided with a copy of this remand as well as the entire claims folder and any pertinent records located in the Veteran's electronic files.  The reviewer must assess the combined severity of PTSD and cognitive disorder using treatment records, lay statements, and examination reports from the pertinent time period.  To the extent possible, the reviewer should also provide global assessment of functioning (GAF) scores.  The reviewer must provide a complete rationale for any stated opinion.  If the reviewer is not able to provide the requested opinion, he or she should explain why.

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



